 1   HEATHER E. WILLIAMS, CA Bar No. 122664
     Federal Defender
 2   ALYSSA MACK
     Assistant Federal Defender
 3   Office of the Federal Defender
     801 “I” Street, 3rd Floor
 4   Sacramento, California 95814
     Telephone: (916) 498-6666
 5   Alyssa_Mack@fd.org
 6   Attorney for Defendant
     Kyle Corbett
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 6:16-mj-00097-JDP
12                     Plaintiff,                   REQUEST FOR RULE 43 WAIVER OF
                                                    DEFENDANT’S APPEARANCE AT
13   vs.                                            REVIEW HEARING; ORDER
14   Rogelio Gonzalez,                              Date: December 11, 2018
                                                    Time: 10:00 a.m.
15                    Defendant.                    Judge: Hon. Jeremy D. Peterson
16
17          Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Kyle Corbett, having been
18   advised of his right to be personally present at all stages of the proceedings, hereby requests that
19   this Court permit him to waive his right to personally appear for the December 11, 2018 review
20   hearing and that he be allowed to appear by video from the United States District Court in Los
21   Angeles, California. The Government has no objection to this request. Defendant notes that the
22   Government filed an affidavit of alleged probation violations on December 4, 2018. (See ECF No.
23   22.) To the extent the December 11, 2018 hearing results in Mr. Corbett being resentenced pursuant
24   to a probation violation, the Court has authority pursuant to Rule 43(b)(2) to allow him to appear
25   via video conference for sentencing.
26          Mr. Corbett still resides in Long Beach, California without access to a vehicle, and he relies
27   on family and friends for transportation and housing. Additionally, he has recently begun regular
28   work with a landscaping company based in Southern California.
 1            Accordingly, Mr. Corbett respectfully requests that this Court waive his personal
 2   appearance at the December 11, 2018 review hearing and allow him to appear via video from the
 3   United States District Court in Los Angeles, California.
 4                                                Respectfully submitted,
 5
                                                  HEATHER E. WILLIAMS
 6                                                Federal Defender
 7   Date: December 6, 2018                       /s/ Alyssa Mack
                                                  ALYSSA MACK
 8                                                Assistant Federal Defender
                                                  Attorney for Defendant
 9                                                KYLE CORBETT
10
11                                              ORDER
12            GOOD CAUSE APPEARING, defendant’s request for waiver of personal appearance at
13   the December 11, 2018 trial setting hearing in Case No. 6:16-mj-00097-JDP, is hereby
14   GRANTED.
15
     IT IS SO ORDERED.
16
17
     Dated:     December 7, 2018
18                                                       UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27

28

     Gonzalez: Rule 43 Waiver
                                                     2
